Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14, 16, 17, 19, 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that an antenna is disposed directly on the first stacked body. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 12, a combination of limitations that wherein the first stacked body comprises a first insulating layer, the second stacked body comprises a second insulating layer, and a dielectric constant of the first insulating layer is higher than a dielectric constant of the second insulating layer. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 17, a combination of limitations that each of the insulating layers that extends across the flexible and rigid regions has at least one of a higher dielectric constant (Dk) or a lower dielectric dissipation factor (Df) than each of the insulating layers that extends across only the rigid region from among the flexible and rigid regions. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848